IN THE
                        TENTH COURT OF APPEALS

                              No. 10-13-00157-CV

SPBS, INC. AND RICHARD FISCHENICH,
INDIVIDUALLY AND D/B/A SPBS, INC.,
                                                       Appellants
v.

JUSTIN HAND,
                                                       Appellee



                         From the 414th District Court
                           McLennan County, Texas
                          Trial Court No. 2012-2339-5


                        MEMORANDUM OPINION


      The petition for permission to appeal is denied, and the motion to stay trial

proceedings pending appeal is dismissed as moot.



                                             REX D. DAVIS
                                             Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed May 30, 2013
[CV06]




SPBS, Inc. v. Hand                         Page 2